                   Case 3:19-cv-03425-JSC Document 14 Filed 06/27/19 Page 1 of 1
                                                                                                                                      5HVHW )RUP

                                     UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 
     1,$17,& ,1&
                                                            &DVH1RFYB
 
                                       Plaintiff(s),        APPLICATION FOR
                                                           ADMISSION OF ATTORNEY
              v.
                                                            PRO HAC VICE
    */2%$/ HW DO                                       (CIVIL LOCAL RULE 11-3)
 
                                       Defendant(s).
 
         I, 5\DQ 6SHDU                                 , an active member in good standing of the bar of
    :DVKLQJWRQ 6XSUHPH &RXUW , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 3ODLQWLII 1LDQWLF ,QF                  in the
                                                                -XOLH 6FKZDUW]
     above-entitled action. My local co-counsel in this case is __________________________________, an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

      3HUNLQV &RLH //3  7KLUG $YHQXH                    3HUNLQV &RLH //3  3RUWHU 'ULYH
    6XLWH  6HDWWOH :$                            3DOR $OWR &$ 
       MY TELEPHONE # OF RECORD:                              LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                                  
       MY EMAIL ADDRESS OF RECORD:                            LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    56SHDU#SHUNLQVFRLHFRP                                  -6FKZDUW]#SHUNLQVFRLHFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:         .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                                   5\DQ 6SHDU
                                                                                  APPLICANT


                                         ORDER GRANTING APPLICATION
                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of 5\DQ 6SHDU                                   is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.             AT
                                                                                      ES D
                                                                                          ISTRIC
                                                                                                TC
                                                                                             T
                                                                                                                              O
                                                                                        S




                                                                                                                               U
                                                                                       ED




     Dated:
                                                                                                                                RT




                 June 27, 2019                                                                             TED
                                                                                   UNIT




                                                                                                     GRAN
                                                                                                                                       R NIA




                                                               UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                                                   NO




                                                                                          ley                               Cor
                                                                                                                  e Scott
                                                                                                                                      FO




                                                                                                        cquelin
                                                                                             Judge Ja
                                                                                    RT




                                                                                                                                  LI




     PRO HAC VICE APPLICATION & ORDER                                                       ER
                                                                                                                                           October 2012
                                                                                        H




                                                                                                                                  A




                                                                                                 N                                C
                                                                                                                   F
                                                                                                     D IS T IC T O
                                                                                                           R
